***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   DAVID MUCKLE v. RONALD PRESSLEY ET AL.
                 (AC 40582)
              DiPentima, C. J., and Prescott and Eveleigh, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendants for the dimin-
   ished value of his motor vehicle that was caused by the alleged negli-
   gence of the defendants. The plaintiff’s motor vehicle had sustained
   significant damage when it was struck by a vehicle driven by the defen-
   dant P in the course of his employment for the defendant city of New
   Haven. The trial court awarded the plaintiff damages for the repair of
   the vehicle, for costs of a rental car for which he had not been reimbursed
   and for the diminished value of the vehicle. The court, however, rejected
   the plaintiff’s claim for prejudgment interest. On appeal, the plaintiff
   claimed that the trial court, in awarding damages, improperly denied
   his claim for prejudgment interest and that the applicable statutes (§§ 37-
   3a and 37-3b) do not extinguish the common-law right to prejudgment
   interest in this type of civil action. Held that, given the present statutory
   framework, the trial court properly denied the plaintiff’s request for
   prejudgment interest: under § 37-3a, prejudgment interest may be recov-
   ered and allowed in civil actions, but that general rule does not apply
   to actions to recover damages for injury to a person, or to real or
   personal property caused by negligence, § 37-3b provides for an award
   of postjudgment interest in negligence cases, and although, pursuant to
   statute (§ 52-192a), prejudgment interest is permitted in negligence cases
   where a plaintiff files an offer of compromise that is rejected by the
   defendant and the plaintiff recovers an amount equal to or greater than
   the offer of compromise, the damages awarded here were less than the
   amount of an offer of compromise filed by the plaintiff; moreover, the
   plaintiff, in support of his claim, relied on case law that predated the
   effective date of the current statutory framework, which now limits the
   automatic award of interest in negligence actions to postjudgment time
   periods, the plaintiff’s claim that §§ 37-3a and 37-3b have not abrogated
   the common-law right to prejudgment interest was unavailing, as the
   plaintiff failed to establish that prejudgment interest in negligence cases
   existed under the common law, and there was no merit to the plaintiff’s
   claim that he was entitled to prejudgment interest pursuant to § 37-3a,
   which does not apply to actions to recover damages to property caused
   by negligence.
           Argued May 15—officially released October 16, 2018

                             Procedural History

   Action to recover damages for the diminished value of
the plaintiff’s motor vehicle caused by the defendants’
alleged negligence, and for other relief, brought to the
Superior Court in the judicial district of Middlesex and
tried to the court, Domnarski, J.; judgment in favor of
the plaintiff, from which the plaintiff appealed to this
court. Affirmed.
   Matthew Julian Forrest, for the appellant (plaintiff).
   Roderick R. Williams, for the appellees (defendants).
                         Opinion

  DiPENTIMA, C. J. The plaintiff, David Muckle,
appeals from the judgment of the trial court denying his
claim for prejudgment interest against the defendants,
Ronald Pressley and the city of New Haven. On appeal,
the plaintiff claims that the court improperly concluded
that General Statutes § 37-3b permits only postjudg-
ment interest in negligence actions. We disagree with
the plaintiff and, accordingly, affirm the judgment of
the trial court.
   The following facts and procedural history, as set
forth in the court’s March 30, 2017 memorandum of
decision, are relevant to our discussion. On July 20,
2014, the plaintiff’s 2013 Subaru XV Crosstrek vehicle
was parked on a street in New Haven. Pressley, an
employee of the city of New Haven, struck the plaintiff’s
vehicle while operating a motor vehicle in the course
of his employment. The collision caused significant
damage to the plaintiff’s vehicle, which was repaired
at a cost of $15,096.60. ‘‘According to the experts who
testified at trial, the [plaintiff’s] vehicle had a value
between $20,037 and $23,500 prior to the accident. The
experts also testified that the value of the vehicle after
repairs was between $14,500 and $21,150.’’
  The plaintiff sought damages for the diminished value
of his vehicle following the postcollision repair work.
After considering the evidence from the parties’
experts, the court credited the defendants’ expert that
the diminished value of the plaintiff’s vehicle was $2350,
which amounts to ‘‘a 10 percent reduction in the vehi-
cle’s valuation because of the accident.’’ The court fur-
ther found that the plaintiff had incurred damages for
the repair of the vehicle and for a rental car for which
he had not been reimbursed. The court awarded the
plaintiff $1067.77 for these damages in addition to the
$2350 for vehicle’s diminished value, for a total of
$3,417.77.
  The court did not award the plaintiff damages ‘‘for
the inconvenience of having to contend with submission
of the claim to his insurance company, obtaining a
rental car, and dealing with the auto body shop regard-
ing the repair of his vehicle.’’1 The court also rejected
the plaintiff’s claim of interest from the date of the
accident, July 20, 2014, stating: ‘‘The plaintiff’s claims
are grounded in the negligence of the defendants. In
negligence actions, interest is allowed only after judg-
ment. General Statutes § 37-3b.’’
  On April 17, 2017, the plaintiff filed a motion for
reconsideration of the denial of prejudgment interest.
In his motion, the plaintiff alleged that he was entitled
to $915.77 in prejudgment interest.2 In their objection,
the defendants argued, inter alia, that the cases relied
on by the plaintiff, Hammarlund v. Troiano, 146 Conn.
470, 152 A.2d 314 (1959), Stults v. Palmer, 141 Conn.
709, 109 A.2d 592 (1954), and Littlejohn v. Elionsky,
130 Conn. 541, 36 A.2d 52 (1944), predated the 1981
enactment of, and 1997 amendment to § 37-3b. Accord-
ingly, the defendants claimed that these cases did not
constitute good law on the issue of prejudgment interest
in negligence cases. The court granted the plaintiff’s
motion, but denied the relief requested. This appeal
followed.
   On appeal, the plaintiff claims that in diminished
value cases, the court is required to include prejudg-
ment interest in the damages award. He contends that
General Statutes §§ 37-3a and 37-3b do not extinguish
the common-law right to prejudgment interest in this
type of civil action. The defendants counter that follow-
ing the 1981 amendment to § 37-3a and the enactment
of § 37-3b, only postjudgment interest is available in
negligence cases. We agree that, under the present stat-
utory framework, the court properly denied the plain-
tiff’s request for prejudgment interest in the present
case.
   We begin with our standard of review. ‘‘When con-
struing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . The test to determine ambigu-
ity is whether the statute, when read in context, is
susceptible to more than one reasonable interpretation.
. . . When a statute is not plain and unambiguous, we
also look for interpretive guidance to the legislative
history and circumstances surrounding its enactment,
to the legislative policy it was designed to implement,
and to its relationship to existing legislation and com-
mon law principles governing the same general subject
matter . . . . In cases in which more than one [statu-
tory provision] is involved, we presume that the legisla-
ture intended [those provisions] to be read together to
create a harmonious body of law . . . and we construe
the [provisions], if possible, to avoid conflict between
them.’’ (Citations omitted; internal quotation marks
omitted.) DiLieto v. County Obstetrics & Gynecology
Group, P.C., 297 Conn. 105, 148–49, 998 A.2d 730 (2010);
see also Valliere v. Commissioner of Social Services,
328 Conn. 294, 318, 178 A.3d 346 (2018). Our review is
de novo. Lagueux v. Leonardi, 148 Conn. App. 234, 239,
85 A.3d 13 (2014).
   We begin, therefore, with the text of the relevant
statutes. Section 37-3a (a) provides in relevant part:
‘‘Except as provided in sections 37-3b, 37-3c and 52-
192a, interest at the rate of ten per cent a year, and no
more, may be recovered and allowed in civil actions
. . . .’’ Section 37-3b, titled3 ‘‘[r]ate of interest recover-
able in negligence actions’’ provides in relevant part:
‘‘(a) For a cause of action arising on or after May 27,
1997, interest at the rate of ten per cent a year, and no
more, shall be recovered and allowed in any action to
recover damages for injury to the person, or to real
or personal property, caused by negligence, computed
from the date that is twenty days after the date of
judgment or the date that is ninety days after the date
of verdict, whichever is earlier, upon the amount of
the judgment.’’ (Emphasis added.)
   Finally, General Statutes § 52-192a (c) provides in
relevant part: ‘‘After trial the court shall examine the
record to determine whether the plaintiff made an offer
of compromise which the defendant failed to accept.
If the court ascertains from the record that the plaintiff
has recovered an amount equal to or greater than the
sum certain specified in the plaintiff’s offer of compro-
mise, the court shall add to the amount so recovered
eight per cent annual interest on said amount . . . .
The interest shall be computed from the date the com-
plaint in the civil action or application under section
8-132 was filed with the court if the offer of compromise
was filed not later than eighteen months from the filing
of such complaint or application. If such offer was filed
later than eighteen months from the date of filing of the
complaint or application, the interest shall be computed
from the date the offer of compromise was filed.’’4
   Thus, under the present statutory framework, pre-
judgment interest may be recovered and allowed in civil
actions at a rate of 10 percent a year. General Statutes
§ 37-3a (a).5 This general rule, however, does not apply
to actions to recover damages for injury to a person,
or real or personal property caused by negligence. See
Sikorsky Financial Credit Union, Inc. v. Butts, 315
Conn. 433, 442 n.4, 108 A.3d 228 (2015). In negligence
cases, interest at a rate of 10 percent a year, and no
more, shall be recovered and allowed, computed from
the earlier of twenty days after the judgment date or
ninety days after the date of the verdict. See General
Statutes §§ 37-3a (a) and 37-3b (a). Section 52-192a
offers an opportunity for prejudgment interest in negli-
gence cases, but requires the filing of an offer of com-
promise by a plaintiff, rejection of that offer by a
defendant, and recovery by a plaintiff of an amount
equal to or greater than the offer of compromise. See,
e.g., DiLieto v. County Obstetrics & Gynecology Group,
P.C., supra, 297 Conn. 152–53. Such an award is manda-
tory. Id., 153.
  On appeal, as he did before the trial court, the plaintiff
relies on case law that predates the current statutory
framework for prejudgment interest. Specifically, he
cites to Littlejohn v. Elionsky, supra, 130 Conn. 541. In
that case, our Supreme Court stated that in a negligence
action involving a car accident, ‘‘the measure of dam-
ages is the difference in value between the property
before and after the loss, with interest from date of
loss.’’ Id., 543 (quoting Hawkins v. Garford Trucking
Co., Inc., 96 Conn. 337, 341, 114 A. 94 [1921]). The
plaintiff also directs us to Stults v. Palmer, supra, 141
Conn. 712, where our Supreme Court explained: ‘‘The
true rule is that the measure of damages is the difference
between the fair market value of the car before the
collision and its fair market value afterwards, plus inter-
est from the date of loss.’’ See also Hammarlund v.
Troiano, supra, 146 Conn. 473 (noting that measure of
recovery for damage to automobile stated in Stults v.
Palmer, supra, 712, and that rule requires, inter alia,
proof of difference between fair market value before
accident and after accident).
   All of the cases cited by the plaintiff were decided
decades before the effective date of the present statu-
tory scheme.6 In the years following those cases, our
legislature has limited the automatic award of interest
in negligence actions to postjudgment time periods. See
DiLieto v. County Obstetrics and Gynecology Group,
P.C., supra 310 Conn. 48 (‘‘[t]his legislative genealogy
leaves no doubt that the legislature, in amending [§ 37-
3b in 1997], was seeking to convert § 37-3b from a stat-
ute that permitted an award of postjudgment interest
in the discretion of the trial court into one that mandates
such an award’’); Hicks v. State, 297 Conn 798, 803–804,
1 A.3d 39 (2010) (interest pursuant to § 37-3b is com-
puted only after judgment, upon amount rendered
therein, and accrues only if judgment is not paid).
   The plaintiff maintains, however, that §§ 37-3a and
37-3b have not abrogated the ‘‘common-law’’ right to
prejudgment interest. The flaw in this argument is that
the plaintiff has failed to establish that prejudgment
interest in negligence cases existed under the common
law. Contrary to the plaintiff’s assertion, the right to
this type of interest existed by virtue of our statutes.
In Paulus v. LaSala, 56 Conn. App. 139, 147, 742 A.2d
379 (1999), cert. denied, 252 Conn. 928, 746 A.2d 789
(2000), we stated that ‘‘[n]oncontractual interest on
money wrongfully detained was not sanctioned at com-
mon law; see K. Conway, ‘Interest on Damages in Con-
necticut,’ 30 Conn. B.J. 407 (1956); but has long been
awarded pursuant to statute in Connecticut. General
Statutes [1949 Rev.] § 6778; General Statutes (1902 Rev.)
[§ 4600]; General Statutes (1888 Rev.) [§ 2942].’’ See also
General Statues (1958 Rev.) § 37-3; General Statutes
(1930 Rev.) § 4731; Foley v. Huntington Co., 42 Conn.
App. 712, 737, 682 A.2d 1026 (trial court correctly noted
that there is no right to prejudgment interest in civil
action unless statutes provide for such interest), cert.
denied, 239 Conn. 931, 683 A.2d 397 (1996).
   The plaintiff failed to support his assertion of a com-
mon-law right to prejudgment interest in this type of
case.7 The plaintiff having failed to establish the prereq-
uisite that the right to prejudgment interest in negli-
gence cases existed at common law, we need not
consider the plaintiff’s claim that §§ 37-3a and 37-3b
abrogated such an entitlement. Simply stated, as aptly
set forth by Judge Moore in a recent decision from
the Superior Court, ‘‘[a]s a matter of law, prejudgment
interest is not available on any damages that may be
awarded by the court to the plaintiff. Prejudgment inter-
est is only available by statute, and there is no statutory
provision for prejudgment interest on a claim of negli-
gence. General Statutes § 37-3a allows prejudgment
interest, but does not apply to negligence claims. Gen-
eral Statutes § 37-3b applies to negligence claims, but
allows only postjudgment, and not prejudgment inter-
est. Further, while a party can be awarded prejudgment
interest if damages awarded exceed its offer of compro-
mise under General Statutes § 52-192a, the plaintiff did
not file an offer of compromise with the court prior to
trial.’’ Sun Val, LLC v. Commissioner of Transporta-
tion, Superior Court, judicial district of Litchfield,
Docket No. CV-XX-XXXXXXX-S (August 19, 2016). Accord-
ingly, the plaintiff’s claim must fail.
   The plaintiff also contends that he is entitled to pre-
judgment interest pursuant to § 37-3a. As we have indi-
cated in this opinion, § 37-3a, by its explicit reference
to § 37-3b, does not apply to actions to recover damages
to property caused by negligence. Additionally we pre-
viously have concluded: ‘‘Prejudgment interest pursu-
ant to § 37-3a is appropriate only where the essence of
the action itself involves the wrongful withholding of
money due and payable to the plaintiff. The prejudg-
ment interest statute does not apply when the essence
of the action is the recovery of damages to compensate
a plaintiff for injury, damage or costs incurred as a
result of a defendant’s negligence. . . . The prejudg-
ment interest statute does not apply to such actions
because they do not advance claims based on the
wrongful withholding of money, but rather seek dam-
ages to compensate for losses incurred as a result of
a defendant’s negligence. Moreover, such damages are
not considered due and payable until after a judgment
in favor of the plaintiff has been rendered.’’ (Emphasis
added.) Tang v. Bou-Fakhreddine, 75 Conn. App. 334,
349, 815 A.2d 1276 (2003); see also Foley v. Huntington
Co., supra, 42 Conn. App. 739 (§ 37-3a does not apply
to claims not involving wrongful detention of money
such as personal injury claims). Accordingly, we con-
clude that this claim is without merit.
     The judgment is affirmed.
     In this opinion the other judges concurred.
 1
     Specifically, the court found that the plaintiff had failed to support this
particular claim for damages with any evidence of monetary loss.
   2
     In their appellate brief, the defendants also dispute the plaintiff’s prejudg-
ment interest calculation.
   3
     We are mindful of our Supreme Court’s direction that ‘‘[w]here there is
ambiguity in the wording of a statute, the title of the legislation is an aid
to statutory construction. . . . But if the language is clear and not subject to
interpretation, titles are of less significance.’’ (Citations omitted.) Algonquin
Gas Transmission Co. v. Zoning Board of Appeals, 162 Conn. 50, 55, 291
A.2d 204 (1971).
   4
     The plaintiff filed an offer of compromise on September 21, 2015, in the
amount of $6000. The plaintiff ultimately recovered $3417.77 in damages,
or approximately 57 percent of the offer of compromise. We, therefore,
disagree with the comments of the plaintiff’s counsel at oral argument that
the damages awarded in this case were ‘‘just shy,’’ ‘‘really close’’ and ‘‘almost
right on’’ to the offer of compromise.
   In addition to his misstatement at oral argument, the plaintiff’s counsel
failed to include a copy of the complaint in his appellate appendix and
inaccurately quoted a Supreme Court opinion in his appellate brief, which
we will address later in this opinion. We take this opportunity to remind
all counsel who appear before this court to take all necessary and prudent
steps to comply with our rules of practice and to ensure the accuracy of
his or her representations, both oral and written, to this court.
   5
     Our Supreme Court has stated that § 37-3a is not confined by its terms
to prejudgment interest and has served as a source for postjudgment interest
where § 37-3b does not apply. DiLieto v. County Obstetrics & Gynecology
Group, P.C., 310 Conn. 38, 50 n.12, 74 A.3d 1212 (2013).
   6
     The plaintiff cites to Damico v. Dalton, 1 Conn. App. 186, 187, 469 A.2d
795 (1984), where this court relied on the trilogy of Hammarlund v. Troiano,
supra, 146 Conn. 470, Stults v. Palmer, supra, 141 Conn. 709, and Littlejohn
v. Elionsk, supra, 130 Conn. 541, in stating: ‘‘In the present case there can
be no doubt that the measure of damages to the defendant’s automobile
[with respect to the defendant’s counterclaim against the plaintiff] was the
difference between its value immediately prior to the collision and its value
immediately thereafter.’’ Although in that case there was a verdict for the
plaintiff with respect to the defendant’s counterclaim, we note that this
court did not address or discuss the issue of prejudgment interest. Damico,
therefore provides no support to the plaintiff in this appeal.
   We also note that in Bombero v. Marchionne, 11 Conn. App. 485, 494,
528 A.2d 396, cert. denied, 205 Conn. 801, 529 A.2d 719 (1987), we directly
quoted the ‘‘true rule’’ of damages from Stults v. Palmer, supra, 141 Conn.
709, as ‘‘the difference between the fair market of the car before the collision
and its fair market value afterwards, plus interest from the date of loss.’’
(Internal quotation marks omitted.) The issue before this court in Bombero,
however, was not whether the plaintiff was entitled to prejudgment interest;
rather, whether the trial court improperly refused to take judicial notice of
the 1981 sales tax as an element of the damages. Id. This court declined to
consider the merits of this claim as a result of the plaintiff’s failure to present
an adequate record. Id., 495. Accordingly, as the issue of prejudgment interest
was not present in Bombero, we conclude that Bombero does not support
the plaintiff in the present appeal.
   7
     In his brief, the plaintiff refers us to the concuring opinion in Ballou v.
Law Offices Howard Lee Schiff, P.C., 304 Conn. 348, 367, 39 A.3d 1075
(2012) (Zarella, J., concurring). The quotation contained in the plaintiff’s
brief, however, does not appear, however, in this concurrence. Furthermore,
in that case, Justice Zarella did not discuss whether the availability or right
to prejudgment interest in a negligence action existed at common law.
Finally, we note that a concurring opinion from our Supreme Court is not
binding authority. See, e.g., State v. DeJesus, 91 Conn. App. 47, 58 n.4, 880
A.2d 910 (2005), rev’d in part on other grounds, 288 Conn. 418, 953 A.2d 45
(2008); see generally United States v. Davis, 825 F.3d 1014 (9th Cir. 2016).
   The plaintiff’s reliance on Foley v. Huntington Co., supra, 42 Conn. App.
712, is equally unavailing. Specifically, he refers to language in that case
that § 37-3a applies to only certain cases, and, therefore, claims that the
common-law right to prejudgment interest in negligence actions survived
the enactment of §§ 37-3a and 37-3b. Foley v. Huntington Co., supra, 739.
This analysis ignores the discussion in Foley that prejudgment interest was
not permitted on awards for punitive damages or personal injury claims.
See id. We conclude, therefore, that the plaintiff failed to support his claim
of a common-law right to prejudgment interest and that such a right survived
the enactment of §§ 37-3a and 37-3b.